DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 4/22/2021.  Claims1, 3-4, 8, 11, 14, and 17-20 are amended and claims 1-9 and 11-20 are currently pending.

Claim Objections
Claim 6 is objected to because of the following informalities: “the first exit pupil expander” and “the second exit pupil expander” lack antecedent basis.  It is believed that this error is on account of the claim dependence on “Claim 1” as opposed to the intended dependence on “Claim 5”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7-9, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2009/0128911 to Itzkovitch et al. (hereinafter Itzkovitch).
Regarding claims 1, 8, and 14, Itzkovitch discloses a wearable display device, comprising: a projector (image 34, Fig. 8b; [0127]) configured to emit light (rays 42 and 43, Fig. 8b) associated with a first portion (ray 42 in angular bundle 32, Fig. 8b) and a second portion of an image (ray 43 in angular bundle 26, Fig. 8b), wherein the first portion of the image is substantially different from the second portion of the image (“asymmetric partial field-of-view”, Fig. 8b; [0117]); and a waveguide system (a light transmissive substrate 14, Fig. 8b), comprising optical elements that define: a first optical pathway having a first input region (right portion of input grating 13 having ray 42 impinging, Fig. 8b) configured to receive the light associated with the first portion of the image from the projector and to redirect the light associated with the first portion of the image  towards a user (Fig. 8b)  at a first angle (angle of ray 42 exiting substrate 14, Fig. 8b) from a first display region (region in which ray 42 exits on account of grating 19, Fig. 8b), and a second optical pathway having a second input region (left portion of input grating 13 having ray 43 impinging, Fig. 8b) adjacent to the first input region and configured to receive the light associated with the second portion of the image from the projector and to redirect the light associated with the second portion of the image towards the user at a second angle (angle of ray 43 exiting substrate 14, Fig. 8b)  from a second display region (region in which ray 43 exits on account of grating 19, Fig. 8b), the second angle being different from the first angle (Fig. 8b), and the second display region being coplanar with the first display region and being laterally offset from the first display region (Fig. 8b) and wherein the light associated with the first portion of the image is decoupled from the first optical pathway at the first display region and the light associated with the second portion of the image is decoupled from the second optical pathway at the second display region such that the first and second display regions cooperatively form a composite image (“This asymmetry can be exploited, in accordance with various exemplary 
Regarding claim 2, Itzkovitch discloses the first input region is located on a first side of an input coupling grating and the second input region is located on a second side of the input coupling grating (sides of input grating 13, Fig. 8b).
Regarding claim 4, Itzkovitch discloses the projector is configured to concurrently direct the light associated with the first portion and the second portion of the image into both the first input region and the second input region (Fig. 8b).
Regarding claim 7, Itzkovitch discloses the optical elements comprise diffractive optical elements (gratings 13, 15, 19, Fig. 8b).
Regarding claim 9, Itzkovitch discloses the first and second input regions are adjacent portions of an input coupling grating (Fig. 8b).  
Regarding claim 15, Itzkovitch discloses a frame defining an opening sized to support the diffractive waveguide system, the frame comprising a temple configured to engage an ear of the user (Fig. 11).
Regarding claim 17, Itzkovitch discloses the first optical pathway comprises a first input region and the second optical pathway comprises a second input region adjacent to the first input region, the first and second input regions being configured to receive the light associated with the first portion and the second portion of the image from the projector (Fig. 8b).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 5, 6, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Itzkovitch as applied to claim 1 above, and further in view of US PG Pub. 2010/0231693 to Levola (hereinafter Levola).
Regarding claims 3 and 20, Itzkovitch discloses an input coupling grating (grating 13, Fig. 8b) redirects the light associated with first portion of the image and second portion of the image orthogonally in two separate and distinct directions (Fig. 8b).
Itzkovitch discloses the claimed invention as cited above though does not explicitly disclose: the input coupling grating redirects the light received at the first input region to a first orthogonal pupil expander and redirects the light received at the second input region to a second orthogonal pupil expander separate and distinct from the first orthogonal pupil expander, as limited by the independent claim language.
Levola discloses a first optical pathway (in-coupling grating 14a to intermediate diffractive element 24 to out-coupling grating 16a, Figs. 2a, 5a) having a first input region (grating 14a, Fig. 2a) configured to redirect the light received from the projector (micro display 24, Figs. 2a) towards a user, and a second optical pathway (in-coupling grating 14b to intermediate diffractive element 24 to out-coupling grating 16b, Figs. 2a, 5a) having a second input region (grating 14b, Fig. 2a) adjacent to the first input region and configured to redirect the light received from the projector towards the user (abstract), and the second display region being coplanar with the first display region (Fig. 2a) and being laterally offset from the first display region (Fig. 2a), and wherein the light is decoupled from the first optical pathway at the first display region and from the second optical pathway at the second display region (Fig. 2a), the input coupling grating redirects the light received at the first input region to a first orthogonal 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to redirect light from the claimed input regions to the claimed orthogonal pupil expanders as taught by Levola with the system as disclosed by Itzkovitch. The motivation would have been to channel light in compact geometries allowing for image expansion in head-worn hardware.
Regarding claim 5, Itzkovitch disclose the waveguide system comprises an input coupling grating (gratin 13, Fig. 8b) first and second exit pupil expanders (gratings 15 and 19, Fig. 8b). 
Itzkovitch discloses the claimed invention as cited above though does not explicitly disclose: first and second orthogonal pupil expander.
Levola discloses first and second orthogonal pupil expander (intermediate diffractive element (diffraction grating) 24 or 26, Fig. 5a; [0081]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide orthogonal pupil expanders as taught by Levola with the system as disclosed by Itzkovitch.  The motivation would have been to channel light in compact geometries allowing for image expansion in head-worn hardware.
Regarding claim 6, Itzkovitch disclose the first exit pupil expander includes the first display region (Fig. 8b) and the second exit pupil expander includes the second display region and is laterally offset from the first exit pupil expander (Fig. 8b).
Regarding claim 11, Itzkovitch discloses the claimed invention as cited above though does not explicitly disclose: the first input region is separated from the second input region by a 
Levola discloses the first input region is separated from the second input region by a light block that prevents at least some of the light received by the first input region from being transmitted by the second orthogonal pupil expander (shutter 30, Fig. 2a-2b; [0077]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a light block between input regions as taught by Levola with the system as disclosed by Itzkovitch.  The motivation would have been to provide a stereoscopic display via switching between display regions ([0060]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Itzkovitch as applied to claim 1 above, and further in view of US Pat. 8,494,229 to Jarvenpaa (hereinafter Jarvenpaa).
Regarding claim 12, Itzkovivh discloses the claimed invention as cited above though does not explicitly disclose: the projector is a first projector and the wearable display device further comprises a second projector.  
Jarvenpaa discloses the projector is a first projector (source 350, Fig. 5 & 17) and the wearable display device further comprises a second projector (optical engine 150, Figs. 5 & 17).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a second projector as taught by Jarvenpaa with the system as disclosed by Itzkovitch.  The motivation would have been to provide eye tracking and image projection functionality (col. 16, ln. 41-col. 17, ln. 21).
  Regarding claim 13, Jarvenpaa teaches the waveguide system is configured to deliver at least a portion of the light emitted from both the first projector and the second projector to one eye of the user of the wearable display device (Fig. 17).
.


Allowable Subject Matter
Claims 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claims 16, 18, and 19 have in common a further limitation on the claim wearable display that requires image portions to impinge on respective input regions configured to redirect light to coplanar display regions while also emitting light at different angles.  The further limitations distinguish over modifications of Itzkovitch because a temple projector (Claim 16) would not be an obvious modification of the central projector and redirecting grating 13 of Itzkovitch.  The multiple image portions and optical pathways recited in Claims 18 and 19 would not be an obvious modification of the Itzkovitch invention when understood in the context of limitations of the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872